TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-06-00722-CV


Joe S. Griffith, Appellant

v.

Marie Yvonne Case, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
NO. D-1-FM-05-006530, HONORABLE LORA J. LIVINGSTON, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N
 
		Appellant Joe S. Griffith appeals from the "Final Decree of Divorce between
Marie Yvonne Case and Joe S. Griffith," signed by the trial court on October 24, 2006.  After this
appeal was perfected, the parties filed cross-motions for temporary orders pending appeal.  In their
cross-motions, Griffith and appellee Marie Yvonne Case sought temporary orders requiring the other
party to pay reasonable attorney's fees and expenses as well as temporary spousal support pending
appeal.  On December 20, 2006, the trial court held a hearing on the parties' cross-motions and
signed an order requiring Griffith to pay $18,000 into the registry of the court.  See Tex. Fam. Code
Ann. § 6.709(a)(1)-(2) (West 2006).
		When appellant failed to comply with the trial court's order to deposit $18,000 into
the registry of the court, appellee Marie Yvonne Case filed a motion to dismiss or, in the alternative,
to abate this appeal.  This Court granted appellee's motion in part and abated this appeal until
April 18, 2007, to allow appellant to comply with the trial court's order.  Our opinion instructed
appellant that we would dismiss the instant appeal if he failed to comply with the trial court's order
to deposit $18,000 into the registry of the court on or before April 18, 2007.  See Griffith v. Case,
No. 03-06-00722-CV, slip op. at 2 (Tex. App.--Austin Apr. 5, 2007) (mem. op.), available at
http://www.3rdcoa.courts.state.tx.us/opinions/htmlopinion.asp?OpinionId=15766.
		On April 19, 2007, appellant filed a motion requesting this Court to reconsider its
order of abatement.  Appellee filed a response to appellant's motion on May 7, 2007.  As of May 21,
2007, appellant has still not complied with the trial court's order to deposit $18,000 into the registry
of the court.  Therefore, after considering appellant's motion to reconsider and appellee's response
thereto, we reinstate this appeal, deny appellant's motion to reconsider, and dismiss the appeal for
failure to comply with the trial court's order.  See Tex. R. App. P. 42.3(c).


						__________________________________________
						Jan P. Patterson, Justice
Before Justices Patterson, Pemberton and Waldrop
Dismissed
Filed:   May 22, 2007